P & S 95th St. Assoc., LLC v Nilde Realty (2016 NY Slip Op 05103)





P & S 95th St. Assoc., LLC v Nilde Realty


2016 NY Slip Op 05103


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Friedman, J.P., Andrias, Saxe, Richter, Kahn, JJ.


154511/13 1619NA 1619N

[*1] P & S 95th Street Associates, LLC, Plaintiff-Respondent,
vNilde Realty, et al., Defendants, Phillipos Restaurant, Inc., doing business as The Barking Dog, et al., Defendants-Appellants.


Law Office of Daniel Friedman, Brooklyn (Daniel Friedman of counsel), for appellants.
Jeffrey A. Oppenheim, New York, for respondent.

Order, Supreme Court, New York County (Peter H. Moulton, J.), entered August 11, 2015, which, to the extent appealable, denied appellants' motion to vacate the court's March 13, 2014 order, unanimously affirmed, with costs. Appeal from so much of the August 2015 order as purports to be from the denial of appellants' motion to renew, unanimously dismissed, without costs, as taken from the denial of reargument.
The lower court properly denied appellants' motion to renew, as appellants' purported "new facts" are not new facts, but rather new legal arguments. Accordingly, appellants' motion is more accurately characterized as a motion to reargue, and no appeal lies from the court's denial of a motion to reargue (see Forbes v Giacomo, 130 AD3d 428 [1st Dept 2015], lv dismissed in part, denied in part 26 NY3d 1047 [2015]; Federal Ins. Co. v Manufacturers Hanover Trust Co., 157 AD2d 460, 460 [1st Dept 1990]).
With respect to appellants' motion to vacate pursuant to CPLR 5015(a)(1), even if the motion were timely, appellants failed to demonstrate a reasonable excuse (Northern Source, LLC v Kousouros, 106 AD3d 571, 572 [1st Dept 2013]; Chelsea Antoinette A. [Anna S.], 88 AD3d 627 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK